                 Case 2:21-cv-03892-RGK-KK Document 1 Filed 05/07/21 Page 1 of 7 Page ID #:1



                      1   JAMES M. PETERSON, ESQ. (Bar No. 137837)
                          peterson@higgslaw.com
                      2   DEREK W. PARADIS, ESQ. (Bar No. 269556)
                          paradisd@higgslaw.com
                      3   HIGGS FLETCHER & MACK LLP
                          401 West “A” Street, Suite 2600
                      4   San Diego, CA 92101-7913
                          TEL: 619.236.1551
                      5   FAX: 619.696.1410
                      6   Attorneys for Defendant
                          O'REILLY AUTO ENTERPRISES, LLC
                      7
                      8                        UNITED STATES DISTRICT COURT
                      9                      CENTRAL DISTRICT OF CALIFORNIA
                 10       ADRIAN TABOADA HEREDIA, an                CASE NO. 2:21-cv-03892
                          individual,
                 11                                                 NOTICE OF REMOVAL OF ACTION
                                                 Plaintiff,         UNDER 28 U.S.C. § 1441(b)
                 12                                                 (DIVERSITY)
                          v.
                 13                                                 CASE FILED:            March 30, 2021
                          O'REILLY AUTO ENTERPRISES,
                 14       LLC, a Limited Liability Company;
                          and DOES 1 through 10, inclusive,
                 15
                                                 Defendants.
                 16
                 17
                 18                TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                 19       THE CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF:
                 20                PLEASE TAKE NOTICE that Defendant O’REILLY AUTO
                 21       ENTERPRISES, LLC (“Defendant”), hereby removes the action described below
                 22       from the Superior Court of the State of California, County of Los Angeles, to the
                 23       United States District Court for the Central District of California pursuant to
                 24       28 U.S.C. § 1441(b). This case is being removed upon grounds of diversity and
                 25       supplemental jurisdiction as follows.
                 26       ///
                 27       ///
                 28       ///
H IGGS F LE TCHER &       10182829.1
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO                                                                            CASE NO. 2:21-cv-03892
                                                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                 Case 2:21-cv-03892-RGK-KK Document 1 Filed 05/07/21 Page 2 of 7 Page ID #:2



                      1                              STATEMENT OF THE CASE
                      2            1.   On March 30, 2021, Plaintiff ADRIAN TABOADA HEREDIA
                      3   (“Plaintiff”) filed a lawsuit in the Superior Court of the State of California, County
                      4   of Los Angeles, entitled Heredia v. O’Reilly Auto Enterprises, LLC, et al., Case
                      5   No. 21TRCV00244.
                      6            2.   Defendant was served with the Summons and Complaint on April 8,
                      7   2021. Defendant answered the Complaint in Superior Court on May 5, 2021.
                      8            3.   The above-mentioned suit is a civil action for money damages against
                      9   Defendant in which Plaintiff alleges two causes of action for: (1) Discrimination
                 10       (Medical Condition/Disability, California Government Code §12940(a)) (“FEHA”),
                 11       and (2) Failure to Take All Reasonable Steps to Prevent Discrimination (California
                 12       Government Code §12940(k)). Plaintiff’s allegations are in connection with his
                 13       former employment with Defendant.
                 14                4.   Plaintiff seeks general and special damages, punitive damages,
                 15       attorneys’ fees, and injunctive relief.
                 16                5.   In accordance with 28 U.S.C. section 1446(a), a copy of all process
                 17       and pleadings received and served by Defendant are attached to the Declaration of
                 18       Derek W. Paradis as Exhibits A and B.
                 19                                TIMELINESS OF REMOVAL
                 20                6.   A defendant in a civil action has thirty (30) days from the date it is
                 21       validly served with a summons and complaint to remove the action to federal
                 22       court. 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.,
                 23       526 U.S. 344, 347-48 (1999). This Notice of Removal is timely. Defendant was
                 24       served with a copy of the complaint on April 8, 2021. This Notice of Removal
                 25       was filed on May 7, 2021. Thus, this Notice of Removal was filed within the 30-
                 26       day statutory period for filing. 28 U.S.C. § 1446(b).
                 27       ///
                 28       ///
H IGGS F LE TCHER &       10182829.1                                 2
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO                                                                             CASE NO. 2:21-cv-03892
                                                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                 Case 2:21-cv-03892-RGK-KK Document 1 Filed 05/07/21 Page 3 of 7 Page ID #:3



                      1            7.     The consent of fictitious “Doe” defendants is not required because
                      2   they have not been served. Thus, Defendant is the only party who must consent
                      3   to removal.
                      4                  BASIS FOR REMOVAL – DIVERSITY OF CITIZENSHIP
                      5            8.     This case is a civil action over which this Court has original
                      6   jurisdiction under 28 U.S.C. § 1332(a), and is one which may be removed to this
                      7   Court by Defendant pursuant to 28 U.S.C. § 1441(b), in that it is a civil action
                      8   between citizens of different states where the amount in controversy exceeds the
                      9   sum of $75,000, exclusive of interests and costs.
                 10       A.       Amount in Controversy.
                 11                9.     For purposes of diversity jurisdiction, when a complaint is unclear and
                 12       does not specify “a total amount in controversy,” the jurisdictional minimum may
                 13       be satisfied by claims for compensatory and general damages, attorney’s fees, and
                 14       punitive damages. Simmons v. PCR Technology, 209 F. Supp. 2d 1029, 1031
                 15       (N.D. Cal. 2002), quoting Conrad Assoc. v. Hartford Accident & Indem. Co., 994
                 16       F. Supp. 1196, 1198 (N.D. Cal. 1998); see also Guglielmino v. McKee Foods
                 17       Corp., 506 F.3d 696, 700 (9th Cir. 2007).
                 18                10.    Plaintiff seeks money damages for past and future lost wages.
                 19       (Complaint, (Ex. A) at Prayer for Relief.) Prior to his separation of employment on
                 20       or about August 14, 2020, Plaintiff was earning approximately $54,030 per year
                 21       with O’Reilly. (Paradis Decl., ¶ 6.) As of the date this Notice of Removal was
                 22       filed, there have been approximately 37-weeks for which Plaintiff may claim lost
                 23       wages. Thus, the amount of lost wages in controversy since the date of Plaintiff’s
                 24       separation of employment, is approximately $38,444.42 ($54,030 / 52 weeks x 37
                 25       weeks). In addition, given that the trial date has not yet been set, and because it is
                 26       unknown whether Plaintiff will still be unemployed at that time, additional lost
                 27       wages and benefits may accrue.
                 28       ///
H IGGS F LE TCHER &       10182829.1                                   3
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO                                                                               CASE NO. 2:21-cv-03892
                                                   NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                 Case 2:21-cv-03892-RGK-KK Document 1 Filed 05/07/21 Page 4 of 7 Page ID #:4



                      1            11.   Plaintiff also claims money damages for emotional distress and general
                      2   damages. (Complaint, (Ex. A) at Prayer for Relief.) See Luckett v. Delta Airlines,
                      3   Inc., 171 F.3d 295, 298 (5th Cir. 1999) (plaintiff’s claims for pain and suffering and
                      4   humiliation may properly be factored into the jurisdictional analysis for purposes of
                      5   removal); see also Richmond v. Allstate Ins. Co., 897 F.Supp. 447, 450 (S.D. Cal.
                      6   1995) (noting that emotional distress damages, even where vaguely pled, can be
                      7   potentially substantial).
                      8            12.   Plaintiff also seeks punitive damages. (Complaint, (Ex. A) at Prayer
                      9   for Relief.) “It is well established that punitive damages are part of the amount in
                 10       controversy in a civil action.” Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th
                 11       Cir. 2001). Punitive damages are intended to punish, and are often based upon the
                 12       net worth of the defendant. The wealthier the defendant, the larger the award of
                 13       exemplary damages needs to be in order to accomplish the statutory objective.
                 14       Bertero v. National General Corp., 13 Cal.3d 43, 65 (1974).
                 15                13.   Where attorney’s fees are recoverable by a plaintiff either through
                 16       statute or contract, the fee claim is included in determining the amount in
                 17       controversy. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-1156 (9th Cir.
                 18       1988); see Lowdermilk v. U.S. Bank Nat’l Ass’n, 479 F.3d 994, 1000 (9th Cir.
                 19       2007) (stating attorney’s fees are included in assessing the amount in controversy
                 20       where a plaintiff seeks their recovery per an underlying statute authorizing such an
                 21       award through either mandatory or discretionary language). Even in a case where
                 22       the damages are relatively small, attorneys’ fees can still be significant. See
                 23       Simmons v. PCR Technology, 209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002) (noting
                 24       that, in the Court’s twenty-plus years of experience, attorneys’ fees in individual
                 25       discrimination cases often exceed the damages).
                 26                14.   Plaintiff seeks a monetary judgment against Defendant, however,
                 27       Plaintiff did not expressly allege the amount in controversy on the face of his
                 28       Complaint. Nevertheless, it is apparent on the face of Plaintiff’s Complaint that the
H IGGS F LE TCHER &       10182829.1                                  4
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO                                                                              CASE NO. 2:21-cv-03892
                                                  NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                 Case 2:21-cv-03892-RGK-KK Document 1 Filed 05/07/21 Page 5 of 7 Page ID #:5



                      1   amount in controversy in this action, exclusive of interests and costs, will exceed
                      2   $75,000, assuming arguendo that Plaintiff is able to prevail on his claims against
                      3   Defendant, as Plaintiff prays for: (a) general damages, (b) special damages,
                      4   (c) punitive damages, (d) attorney’s fees, and (e) injunctive relief. (Ex. A, Prayer
                      5   for Relief.)
                      6            15.   As demonstrated above, the Complaint in this action contains claims
                      7   that clearly exceed the $75,000 amount in controversy requirement (indeed, his
                      8   claims for economic damages, noneconomic damages, attorneys’ fees, and punitive
                      9   damages could each exceed the $75,000 jurisdictional requirement at the time of
                 10       trial). Defendant does not concede Plaintiff’s claims have any merit, and provides
                 11       the foregoing calculations and damage analysis solely to demonstrate that the
                 12       amount in controversy, based on the relief sought in this action by Plaintiff, exceeds
                 13       the $75,000 jurisdictional requirement. Thus, this Court has original jurisdiction
                 14       over this action based on diversity of citizenship under 28 U.S.C. sections 1332(a)
                 15       and 1441(a).
                 16       B.       Diversity of Citizenship.
                 17                16.   At the time the action was commenced, Plaintiff was, and is still,
                 18       domiciled in the State of California. (Complaint (Exh. A), at ¶ 3.)
                 19                17.   Defendant O’REILLY AUTO ENTERPRISES, LLC is a Limited
                 20       Liability Company which is organized and existing under the laws of the State of
                 21       Delaware, with its principal place of business located in Springfield, Missouri.
                 22       (Merz Decl., ¶ 4.)
                 23                18.   For purposes of diversity, a limited liability company (LLC) is a
                 24       citizen of “every state of which its owners / members are citizens.” Johnson v.
                 25       Columbia Properties Anchorage, LP, 437 F.3d 894 (9th Cir. 2006). O’REILLY
                 26       AUTO ENTERPRISES, LLC has only one owner / member which is OZARK
                 27       SERVICES, INC. (Merz Decl., ¶ 5.)
                 28       ///
H IGGS F LE TCHER &       10182829.1                                  5
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO                                                                              CASE NO. 2:21-cv-03892
                                                  NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                 Case 2:21-cv-03892-RGK-KK Document 1 Filed 05/07/21 Page 6 of 7 Page ID #:6



                      1            19.   A corporation is deemed to be a citizen of the states where it is
                      2   incorporated and where its principal place of business is located. 28 U.S.C.
                      3   § 1332(c)(1); Hertz Corp. v. Friend, 130 S.Ct. 1181, 1186 (2010). OZARK
                      4   SERVICES, INC. is a corporation organized and existing under the laws of the
                      5   State of Missouri, with its principal place of business located in Springfield,
                      6   Missouri. (Merz Decl., ¶ 5.)
                      7            20.   Diversity of citizenship exists because Defendant (Delaware /
                      8   Missouri) is not a citizen of the same state as Plaintiff (California). 28 U.S.C.
                      9   § 1332(a)(1); 28 U.S.C. § 1441(b)(2).
                 10                    ALL PROCEDURAL REQUIREMENTS HAVE BEEN MET
                 11                21.   Plaintiff originally filed his Complaint in the Superior Court of
                 12       California for the County Los Angeles, which is located within the Central District
                 13       of California. Therefore, venue is proper in this Court pursuant to 28 U.S.C.
                 14       section 84(c) because it is the “district and division embracing the place where such
                 15       action is pending.” 28 U.S.C. § 1441(a).
                 16                22.   Pursuant to 28 U.S.C. section 1446(d), Defendant will give written
                 17       notice of the removal of this action to all parties and is filing a copy of that Notice
                 18       with the Superior Court of California, County of Los Angeles. True and correct
                 19       copies of the notice to Plaintiff and to the state court shall be filed and/or served
                 20       promptly.
                 21                                      JURY TRIAL DEMAND
                 22                23.   Defendant hereby demands a jury trial.
                 23       ///
                 24       ///
                 25       ///
                 26       ///
                 27       ///
                 28       ///
H IGGS F LE TCHER &       10182829.1                                  6
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO                                                                              CASE NO. 2:21-cv-03892
                                                  NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
                 Case 2:21-cv-03892-RGK-KK Document 1 Filed 05/07/21 Page 7 of 7 Page ID #:7



                      1                                       CONCLUSION
                      2            Wherefore, Defendant prays that the above-entitled action now pending
                      3   against it in the Superior Court of California, County of Los Angeles be removed to
                      4   this Court.
                      5
                      6   DATED: May 7, 2021                              HIGGS FLETCHER & MACK LLP
                      7
                      8                                                   By::/s/ Derek W. Paradis
                                                                            JAMES M. PETERSON, ESQ.
                      9                                                     DEREK W. PARADIS, ESQ.
                                                                            Attorneys for Defendant
                 10                                                         O'REILLY AUTO ENTERPRISES,
                                                                            LLC
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
H IGGS F LE TCHER &       10182829.1                                  7
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO                                                                              CASE NO. 2:21-cv-03892
                                                  NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
